Citation Nr: 0211923	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-15 733	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for obsessive 
compulsive personality disorder.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of anterior chest wall trauma.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United 
States



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to March 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bipolar disorder, obsessive compulsive personality disorder, 
psoriasis, hearing loss, and tinnitus and continued the 
noncompensable evaluation for residuals of anterior chest 
wall trauma. 

The veteran appealed all the above issues; however, service 
connection for bipolar disorder, hearing loss, and tinnitus 
were subsequently granted.  The veteran has not filed a 
notice of disagreement following the grant of service 
connection for these disabilities, and thus those claims are 
no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).

In September 1999, the veteran submitted a statement, 
indicating that he was seeking service connection for hiatal 
hernia.  In a March 23, 2000, deferred rating decision, the 
RO indicated that the veteran should be sent a "well[-
]grounded letter" regarding the claim for service connection 
for hiatal hernia.  Such letter was issued on March 24, 2000; 
however, that letter did not specifically address the 
disability for which the veteran was seeking (hiatal hernia) 
service-connected benefits.  Regardless, there has not been a 
rating decision that has adjudicated this claim.  Thus, the 
Board refers this issue to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In July 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  On January 22, 2002, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
veteran that a withdrawal of the issues on the title page was 
requested.

2.  At a July 11, 2002, video conference before the 
undersigned, the veteran, along with his representative, 
reaffirmed the veteran's withdrawal of the claims on the 
title page.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the issues of service 
connection for psoriasis, service connection for obsessive 
compulsive personality disorder, and entitlement to a 
compensable evaluation for residuals of anterior chest wall 
trauma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In a January 9, 2002, letter, the RO informed the veteran 
that the issues remaining on appeal were service connection 
for psoriasis, service connection for obsessive compulsive 
personality disorder, and entitlement to an increased 
evaluation for residuals of anterior chest wall trauma.  The 
RO then stated, "The only issue that remains relative to 
your appeal inquiry, which you must clarify, is whether you 
want a Board of Veterans' Appeals (BVA) Travel Board Hearing 
or a BVA Video Conference which can be conducted at [o]ur 
Regional Office."

In a January 22, 2002, response, the veteran essentially 
asserted that service connection for hiatal hernia was 
warranted and added , "That is the only issue remaining. . . 
."

On July 11, 2002, a video conference hearing before the 
undersigned Board Member was held.  There, the veteran and 
his representative addressed only the issue of service 
connection for hiatal hernia.  When the undersigned asked if 
there were any other issues that the veteran and/or his 
representative wanted to address, the veteran's 
representative stated, "No I don't think there is any other 
issue."  

The Board has construed the veteran's January 2002 statement 
and his and his representative's July 2002 testimony to be 
withdrawals of the issues of service connection for 
psoriasis, service connection for obsessive compulsive 
personality disorder, and entitlement to a compensable 
evaluation for residuals of anterior chest wall trauma.  
Thus, the appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.



ORDER

The appeal is dismissed.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



